                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

EDWIN MUMPHREY, #74234,                           §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Case No. 6:19-CV-373-JDK-KNM
                                                  §
GREGG COUNTY JAIL STAFF,                          §
                                                  §
        Defendant.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

U.S.C. § 636. On October 10, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 12), recommending that the action be dismissed without prejudice for want of

prosecution and failure to obey an order of the Court. A return receipt indicating delivery to Plaintiff

was received by the Clerk on October 18, 2019 (Docket No. 13).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the
standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 12) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 12)

be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT

PREJUDICE for want of prosecution and failure to obey an order of the Court.                 All

pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 12th day of November, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
